VNB N.Y. Corp. v Pisces Props., Inc. (2016 NY Slip Op 03093)





VNB N.Y. Corp. v Pisces Props., Inc.


2016 NY Slip Op 03093


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Gesmer, JJ.


381994/10 -910A 910 909

[*1]VNB New York Corp., Plaintiff-Respondent, —
vPisces Properties, Inc., et al., Defendants-Appellants, New York State Department of Taxation and Finance, et al., Defendants.


McCallion & Associates LLP, New York (Kenneth F. McCallion of counsel), for appellants.
Zeichner Ellman & Krause LLP, New York (Steven S. Rand of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Norma Ruiz, J.), entered June 4, 2015, in favor of plaintiff and against defendants Pisces Properties, Inc. and Elizabeth Raghoo in the amount of $656,253.21 plus fees, costs and disbursements, unanimously affirmed, without costs. Appeal from orders, same court and Justice, entered January 15, 2014, which, inter alia, granted plaintiff summary judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
In this commercial foreclosure action, plaintiff met its prima facie burden by producing the mortgage documents and undisputed evidence of default (see Red Tulip, LLC v Neiva, 44 AD3d 204, 209 [1st Dept 2007], lv dismissed 10 NY3d 741 [2008]). In opposition, defendants failed to raise a triable issue of fact regarding their affirmative defenses to foreclosure. Defendants' reliance on statutes governing pleading and notice requirements and mandating settlement conferences in foreclosure actions on certain home loans was misplaced as those [*2]statutes were not applicable to this action (see Raia v Pototschnig, 127 AD3d 574 [1st Dept 2015]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK